DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Octavio DaCosta on 1/7/2021.

The application has been amended as follows: 
1. (Currently Amended) A method implemented by an access node (AN) controller, wherein the method comprises
receiving a correspondence from an operator server, wherein the correspondence comprises a first identifier of user equipment, information about an access port allocated to the user equipment, and an operator identifier for [[the]]an operator to which the user equipment belongs, [[and]] wherein the first identifier is used for identifying a service data packet from the user equipment, and wherein the information about the access port allocated to the user equipment indicates a second port of the AN associated with the user equipment;
generating, based on the correspondence, a first forwarding table comprising a matching field and an action field, wherein the matching field comprises the first identifier, wherein the action field comprises output port information, and wherein the output port information comprises second information about a first port on an AN determined according to the operator identifier; [[and]]
generating, a second forwarding table, wherein the second forwarding table comprises a second matching field and a second action field, wherein the second matching field comprises a second identifier that identifies a destination user equipment, and wherein the second action field comprises the information about the access port allocated to the user equipment; and
sending the first forwarding table and the second forwarding table to the AN.

2. (Previously Presented)  The method of claim 1, wherein the correspondence further comprises an Internet Protocol (IP) address of a user sub-equipment associated with the user equipment, and wherein generating the first forwarding table comprises adding the IP address to the matching field.

3. (Cancelled)  

4. (Currently Amended)  The method of claim [[3]]1, wherein the correspondence further comprises an Internet Protocol (IP) address of a user sub-equipment that is associated 

5. (Currently Amended)  The method of claim 1, further comprising:
receiving a network resource request from the operator server, wherein the network resource request comprises a quantity of user equipment requesting to access the operator server and bandwidth needed by each quantity of the user equipment;
allocating third information about at least one access port to the operator server according to the network resource request, wherein [[the]] at least one of the access ports comprises an AN access port; and
sending the third information to the operator server.

6. (Currently Amended)  An operator server, comprising: 
a memory configured to store a program code; 
a receiver configured to: 
receive a service access request of a user equipment, wherein the service access request comprises a first identifier that identifies a service data packet from the user equipment, and wherein the service access request further carries an Internet Protocol (IP) address of a user sub-equipment associated with the user equipment; and
receive information about at least one access port from an AN controller, wherein at least one of the access ports comprises an AN access port allocated to the operator server;
a processor coupled to the memory and the receiver and configured to:
establish a correspondence for the user equipment after reading the program code stored in the memory, wherein the correspondence comprises the first identifier, information about an access port allocated to the user equipment, and an operator identifier for an operator to which the user equipment belongs, and wherein the information about the access port indicates a second port of the AN associated with the user equipment; [[and]]
add the IP address of the user sub-equipment to the correspondence; and
allocate information about one access port to the user equipment from the information about at least one of the access ports; and
a transmitter coupled to the processor and configured to:
send the correspondence to an access node (AN) controller[[.]]; and
send a network resource request to the AN controller, wherein the network resource request comprises a quantity of user equipment requesting access to the operator server and bandwidth needed by the user equipment.

7. -8. (Cancelled) 

9. (Currently Amended)  An access node (AN) controller, comprising: 
a memory configured to store a program code; 
, information about an access port allocated to the user equipment, and an operator identifier for an operator to which the user equipment belongs, wherein the information indicates a second port of the AN associated with the user equipment, and wherein the first identifier is used for identifying a service data packet from the user equipment;
a processor coupled to the memory and the receiver and configured to: 
generate a first forwarding table based on the correspondence after reading the program code stored in the memory, wherein the first forwarding table comprises a matching field and an action field, wherein the matching field comprises the first identifier, wherein the action field comprises output port information, and wherein the output port information comprises second information about a first port on an AN determined according to the operator identifier; and
generate a second forwarding table, wherein the second forwarding table comprises a second matching field and a second action field, wherein the second matching field comprises a second identifier that identifies a destination user equipment, and wherein the second action field comprises the information about the access port allocated to the user equipment; and
a transmitter coupled to the processor and configured to send the first forwarding table and the second forwarding table to the AN.

10. (Previously Presented)  The AN controller of claim 9, wherein the correspondence further comprises an Internet Protocol (IP) address of a user sub-equipment associated 

11. (Cancelled) 

12. (Currently Amended)  The AN controller of claim [[11]]9, wherein the correspondence further comprises an Internet Protocol (IP) address of a user sub-equipment associated with the user equipment, and wherein the processor is further configured to add the IP address to the second matching field.

13. (Currently Amended)  The AN controller of claim 9, wherein the receiver is further configured to receive a network resource request from the operator server, wherein the network resource request comprises a quantity of user equipment requesting access to the operator server and bandwidth needed by each quantity of the user equipment, wherein the processor is further configured to allocate information about at least one access port to the operator server according to the network resource request, wherein [[the]] at least one of the access ports comprises an AN access port, and wherein the transmitter is further configured to send the information about [[the]] at least one of the access ports to the operator server.

14. (Currently Amended)  The AN controller of claim [[11]]9, wherein the access port allocated to the user equipment is a virtual access port corresponding to a physical AN access port.

15. (Currently Amended)  The AN controller of claim [[11]]9, wherein the access port allocated to the user equipment is a physical AN access port.

16. (Currently Amended) The method of claim [[3]]1, wherein the access port allocated to the user equipment is a virtual access port corresponding to a physical AN access port.

17. (Currently Amended) The method of claim [[3]]1, wherein the access port allocated to the user equipment is a physical AN access port.

18. (Currently Amended)  The operator server of claim [[7]]6, wherein a media access control (MAC) address of the user equipment, the operator identifier, and the access port allocated to the user equipment are stored in a local information entry.

19. (Currently Amended)  The operator server of claim [[7]]6, wherein the access port allocated to the user equipment is a virtual access port corresponding to a physical AN access port.

20. (Currently Amended) The operator server of claim [[7]]6, wherein the access port allocated to the user equipment is a physical AN access port.

21. (Currently Amended) The operator server of claim [[7]]6, wherein the processor is further configured to allocate the access port to the user equipment.

22. (New)  The operator server of claim 6, wherein the correspondence further comprises an Internet Protocol (IP) address of a user sub-equipment associated with the user equipment.

Reasons for Allowance
Claims 1, 2, 4-6, 9, 10, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses, alone or in combination, the method, server and controller wherein receiving a correspondence from an operator server, wherein the correspondence comprises a first identifier of user equipment, information about an access port allocated to the user equipment, and an operator identifier for [[the]]an operator to which the user equipment belongs, wherein the first identifier is used for identifying a service data packet from the user equipment, and wherein the information about the access port allocated to the user equipment indicates a second port of the AN associated with the user equipment; generating, based on the correspondence, a first forwarding table comprising a matching field and an action field, wherein the matching field comprises the first identifier, wherein the action field comprises output port information, and wherein the output port information comprises second information about a first port on an AN determined according to the operator identifier; generating, a second forwarding table, wherein the second forwarding table comprises a second matching field and a second action field, wherein the second matching field comprises a second identifier that identifies a destination user equipment, and wherein the second action field .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOE CHACKO/Primary Examiner, Art Unit 2456